Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 1 of 61

EXHIBIT B
5:20-CV-01289

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 12

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 2 of 61

5/36/2020 4:08 PM 4 CITS PPS

Mary ‘Angie Garcia
Bexar County District Clerk
Accepted By: Roxanne Mujica

causeno, 20200118970 |

MARCELINO VARGAS § IN THE DISTRICT COURT
8

VS. § 438T H JUDICIAL DISTRICT
§

CML SECURITY, LLC, MEMCO, INC., --. § -

SUNDT CONSTRUCTION, INC., AND §

W.G. YATES & SONS CONSTRUCTION CO, = § BEXAR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION AND DISCOVERY
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW MARCELINO VARGAS, Plaintiff in the above-entitled and numbered
cause, and files this his Plaintiff's Original Petition, complaining of CML SECURITY, LLC
MEMCO, INC., SUNDT CONSTRUCTION, INC., and W.G. YATES & SONS
CONSTRUCTION CO. (collectively “Defendants”) and for cause of action would respectfully
show the following:

I, DISCOVERY-CONTROL PLAN
1. Discovery, pursuant to Rule 190.4, Texas Rules of Civil Procedure, will be
conducted under Level 3.
Ii, RELIEF
2. Plaintiff seeks monetary relief over $1,000,000. Tex. R. Civ. P. 47(c}(5).
Ill. PARTIES

3. Plaintiff, MARCELINO VARGAS, is an individual living in Bexar County, Texas.

4. Defendant, CML SECURITY, LLC, is a limited liability company regionally
headquartered in Bexar County, Texas. It may be served with citation via its registered agent:
Corporation Service Company dba CSC - Lawyers Incorporating Service Company at 211 E. 7th

Street, Suite 620 Austin, TX 78701-3218,

 

 
~~

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 3 of 61

5. Defendant MEMCO, INC. is a domestic for-profit corporation headquartered in
Harris County, Texas. It may be served with citation via its registered agent: Andrew S Husmann
at 2115 Judiway, Houston, TX 77018.

6, Defendant SUNDT CONSTRUCTION, INC. is a foreign for-profit corporation
headquartered in Maricopa County, Arizona. It may be served with citation via its registered agent:
C T Corporation System at 1999 Bryan Street, Ste. 900, Dallas Texas 75201.

7, Defendant W.G. YATES & SONS CONSTRUCTION CO. is a foreign corporation
headquartered in Neshoba County, PA, It may be served with citation via its registered agent:
Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211 BE. 7
Street, Suite 620, Austin, Texas 78701-3136.

IV. VENUE

8. Venue is proper in Bexar County, Texas because Bexar County, Texas is where the
Defendant CML SECURITY, LLC had a principle place of business at the time of the incident
made the basis of this lawsuit.

V. MISNOMER, ALTER-EGO, ASSUMED NAME

9, In the event any parties are misnamed or not included herein, it is Plaintiff's contention
that such was a “misnomer” and/or such parties are/were “alter egos” and/or joint enterprises of the
parties narned here in.

VI. FACTS

10, On or about February 11, 2020, Plaintiff was working in the course and scope of
his employment for Defendants, working alongside employees of Defendants on a job site located,
at 3000 S IH-35, New Braunfels, TX 78130 that was occupied, maintained, or otherwise under the

control, actual or constructive, of Defendants. Moreover, Defendants hired Plaintiff and other

 
~~.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 4 of 61

employees to install panels on roofs of building located on the property under the control of the
Defendants. Plaintiff would show that, on or about February 11, 2020, employees, agents, and/or
representatives of Defendants were responsible for overall job site safety. However, they failed to
insure the site was properly maintained and supervised and thus allowed incompetent/unlicensed
employees/individuals to work on the buildings and rooftops without safety harnesses or restraints,
with defective or dysfunctional safety harnesses or restraints, failed to implement appropriate
general worksite safety rules/precautions, and failed to warn the workers including Plaintiff of the
latent dangerous conditions existing on the worksite. As a result, Plaintiff fell through the roof,
causing him to violently strike the floor sustaining injuries to his head, ribs, and body generally.
The injuries and damages were directly and proximately caused by the negligence of Defendants
and their employees, agents, or representatives. The Occurrence caused Plaintiff to suffer serious
injuries that have required medical care in the past and will require medical care in the future,
Defendants failed to use ordinary care in fulfilling their duties to the Plaintiff.
VII. COUNT 1 — PREMISES CLAIM BY INVITEE - NEGLIGENCE OF
CML SECURITY, LLC, MEMCO, INC., SUNDT CONSTRUCTION, INC,,
AND W.G. YATES & SONS CONSTRUCTION CO.

11. Defendants were the owners, operators, or in possession of the premises at 3000 S
TH-35, New Braunfels, TX 78130. Plaintiff, on or about February 11, 2020, was employed by
Defendants, and as part of his job for Defendants, Plaintiff entered Defendants’ premises in
response to Defendants’ invitation and for their mutual benefit. The premises were occupied,
maintained, or otherwise under the control, actual or constructive, of Defendants. A condition on
Defendants’ premises posed an unreasonable risk of harm, Specifically, the condition posing an
unreasonable risk of harm was an elevated, unmarked, unguarded skylight on the roof of the

building Plaintiff was working on that was approximately 30 feet in height from the ground posing

 
oa

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 5 of 61

a substantial fall risk. Defendants also knew or reasonably should have known that the roof was
an unreasonably dangerous condition that posed a substantial danger to Plaintiff and/or other
invitees on the premises. Defendants had a duty to use ordinary care to ensure that the premises
did not present a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn or
to cure. Defendants breached the duty of ordinary care by failing to properly inspect the premises
for fail risks, failing to properly identify the fall risk, failing to place warnings alerting invitees of
the gap in the cat-walk, and failing to make the condition safe for Plaintiff and other invitees.

12. Plaintiff alleges that Defendants and their agents, servants, and employees
negligently allowed the area to become dangerous, negligently permitted such dangerous condition
to exist, and negligently failed to warn Plaintiff of the condition on the premises despite the fact
that Defendants and their agents, servants, and employees knew or, in the exercise of ordinary
care, should have known of the existence of the condition and the likelihood of someone being
injured in a similar manner as Plaintiff. Plaintiff further alleges that the condition on the premises
had continued for such a period of time that it would have been remedied if Defendants and their
agents, servants, and employees had exercised ordinary care in the maintenance and inspection of
the premises. The individuals responsible for this negligent conduct, at all times relevant, were
agents, representatives, or employees of Defendants and were acting on behalf of Defendants or
within the scope and course of their employment for Defendants. Therefore, as Defendants’ agents,
representatives, or employees, the act or acts of any such individuals are attributable to Defendants
and render Defendants liable for all damages suffered by Plaintiff under theories of vicarious

liability, including but not limited to, respondeat superior.

 

 
we

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 6 of 61

 

13. Accordingly, Defendants and their agents, servants, representative and/or employees,
who were at all times acting in the course and scope of their employment, were guilty of negligence

toward Plaintiff in one or more of the following respects:

 

 

a)—in-failing-to-maintain-reasonably-safe-premises;

b) in failing to inspect the premises in order to discover the dangerous condition on the
premises;

c) in failing to correct and make the dangerous condition safe;
d) in failing to warn invitees, including Plaintiff, that a dangerous condition existed;

e) in failing to meet industry standards applicable to customers, employees, invitees, areas
of ingress/egress, and elevated areas of six feet or more;

f) in failing to meet or adhere to occupational safety and health standards, guidelines, and
codes for elevated areas on the premises;

2) in failing to adhere to international, state, local, and/or municipal building code applicable
to invitees and areas used for ingress and egress;

h) in violating the mandate prescribed in Texas Labor Code §411.103, constituting is
negligence per se;

i) in failing to properly ensure that all work was conducted and completed in a proper and
safe manner;

j) in failing to prevent persons from being injured as required by company policy;
k) in failing to properly supervise all employees or persons working on the site and ensure

that all work conducted was done in a proper and safe manner,

1) in failing to provide and/or promote adequate safety rules, regulations and guidelines for
its employees or persons working on the site;

m) in failing to properly implement, supervise and enforce safety rules, OSHA regulations
-and industry safety guidelines;

n) in failing to provide adequate safety training, safety equipment and instruction for those
working upon the site;

o) in failing to warn of or make safe dangerous worksite conditions;

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 7 of 61

 

 

p) in failing to maintain reasonably safe workplace premises; and/or

q) in failing to implement and enforce its own safety rules/policies.

14, Plaintiff alleges that each and every, all and singular, of the aforementioned acts
-and/or-omissions-on- the-part-of-Defendants-and-thetr-agents; -servants;-and-employees-constitute-—-——--_——
negligence which was and is the direct and proximate cause of the injuries and damages sustained by
Plaintiff as more fully set forth below. Plaintiff seeks damages within the jurisdictional limits of this

Court.

 

15, At all pertinent times herein, Defendants were non-subscribers under the Texas
Workers’ Compensation laws and did not carry "workers' compensation insurance coverage" for
any of its employees, including Plaintiff, as that term is defined under §401.011, Texas Labor
Code. Therefore, Plaintiff brings this action to recover for his injuries sustained in the course and
scope of his employment with Defendants.

VOL. JOINT AND SEVERAL LIABILITY

16. Because of the relationship among and between the Defendants and the activities of

the Defendants prior to and at the time of the wreck giving rise to Plaintiff's claims, the Defendants

 

are jointly and severally Hable for Plaintiff's damages alleged herein.

IX, DAMAGES

 

17, Plaintiff, as a direct and proximate result of Defendants’ breach of duty and/or the

 

negligence of Defendants and its agents, employees, and servants, Plaintiff was caused to suffer
serious and permanent personal injuries to his body generally. Accordingly, Plaintiff, as a direct and
proximate result of the breach of duty and the negligence of Defendants, has incurred the following
damages:

a) reasonable and necessary medical expenses in the past;

b) reasonable and necessary medical expenses which, in all reasonable probability, will be
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 8 of 61

incurred in the future;
c) physical pain suffered in the past;
d) physical pain which, in all reasonable probability, will be suffered in the future;
e) mental anguish suffered-in the-past; : - . - . ”
f} mental anguish which, in all reasonable probability, will be suffered in the future;
#) physical impairment in the past;
h) physical impairment which, in all reasonable probability, will be suffered in the future;
i) loss of earning capacity sustained in the past;

j) loss of earning capacity which, in all reasonable probability, will be sustained in the
future;

k) disfigurement suffered in the past; and
1) disfigurement which, in all reasonable probability, will be suffered in the future.
i8. Plaintiff seeks damages within the jurisdictional limits of this Court.

X, REQUEST FOR DISCLOSURE

19. Under Texas Rule of Civil Procedure 194, Defendants are requested to disclose within

fifty (50) days of service of this request, the information or material described in Texas Rule of Civil

Procedure 194.2 (a) through (1).

XI, 193.7 NOTICE

20. Pursuant to Texas Rule of Civil Procedure 193.7, Plaintiff gives notice to the

Defendants that any and all documents and things produced by the Defendants may be used at any

pretrial proceeding and/or the trial of this case without the necessity of authenticating said

documents and things.

XI. Y DEMAND

21, Plaintiff demands a jury trial and tenders the appropriate fee with this petition.

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 9 of 61

SUI. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be cited to

appear and answer herein; that, on final hearing of this cause, Plaintiff have judgment against

Defendants for actual damages in an amount deemed to be just and fair by the Jury which will be

asum within the jurisdictional limits of this Court; prejudgment interest and post-judgment interest

at the maximum rate provided by law; court costs; and all other relief to which Plaintiff is justly

entitled.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402
Telefacsimile: (210) 490-8372

Email: scott@krwlawyers.com
Email: joshua @krwlawyers.com

BY: /5/ JOSHUA S. HATLEY
R. SCOTT WESTLUND
State Bar No, 00791906
JOSHUA 8, HATLEY
State Bar No, 24083152

ATTORNEYS FOR PLAINTIFF

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 10 of 61

CAUSE NO.

MARCELINO VARGAS IN THE DISTRICT COURT
VS. ___ JUDICIAL DISTRICT
CML SECURITY; LLC, MEMCO, INC.,

SUNDT CONSTRUCTION, INC,, AND

§

§

§

§

7 §

§
W.G. YATES & SONS CONSTRUCTION CO, = $

BEXAR COUNTY, TEXAS

PLAINTIFF’S REQUEST FOR PRODUCTION NUMBERS 1-29 TO
DEFENDANT MEMCO, INC.

TO; MEMCO, INC,
Defendant
By and Through Its Registered Agent:
Andrew 8 Husmann
2115 Judiway
Houston, TX 77018
Plaintiff request that Defendant produce for discovery under Rule 192 and 196, Texas Rules
of Civil Procedure, the items specified below at the time, place, and for the purposes set out in those
paragraphs,
I,
DEFINITIONS AND INSTRUCTIONS
The use of the term "Defendant", unless otherwise indicated, shall specifically include the
named Defendant to whom these requests are addressed and all agents, employees, insurers,
representatives, and/or attorneys of the named entity to which these requests are addressed.
il.
The term "document" means any printed, typewritten, hand-written, computer generated,
electronically or magnetically made or otherwise recorded matter, of whatever character, and

including but not limited to papers, books, accounts, drawings, graphs, charts, photographs,

electronic recordings, videotape recordings, data, data compilations, letters, purchase orders,

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 11 of 61

memoranda, telegrams, notes, catalogs, diaries, reports, calendars, inter-office communications,
statements, announcements, and any carbon or photographic copies of any such material if
Defendant does not have custody or control of the original.

Plaintiff request, if any information is in electronic or magnetic form only, that such
information be identified in the current form it is in so that an informed decision can be made as to
the simplest and easiest way to have the information produced.

IV,
Please state, if any document requested was but is no longer in Defendant's possession or

control or is no longer in existence, the following:

a. Missing or lost;
b, Destroyed;
c. Transferred voluntarily or involuntarily to others and if so, to whom; or

d. Otherwise disposed of.
Vv,
You must, in each instance, explain the circumstances of the disposition thereof and
contents of such documents.
Vi
The following documents are to be produced within thirty (30) days of the date of service at
the law offices of Plaintiff's attorneys:
1, All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
any underlying fact and including but not limited to any surveillance or security camera at or

near the premises the subject of this lawsuit on the date of the incident and any surveillance
of Plaintiff at any time.

 
——

10.

11,

12,

13.

14,

15.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 12 of 61

All slides, photographs, videotapes, motion pictures, or electronic images Defendant intends
or may offer into evidence during the course of trial.

Copies of all incident reports made regarding the incident the subject of this lawsuit.

Ali medical records, medical reports, and medical bills in Defendant's actual or constructive
possession-concerning Plaintiff. This request seeks all records obtained by any means. ~

All employment and payroll records in Defendant's actual or constructive possession
concerning Plaintiff,

All investigative documentation, reports, communications made and materials prepared by
or on behalf of Defendant or Defendant’s representatives (including Defendant’s attorneys,
consultants, sureties, indemnitors, insurers, employees or agents), as a result of the incident
made the basis of this lawsuit.

All policy manuals, training manuals, instructions, guidelines, directives, and memoranda
conceming the safety of visitors, invitees, employees, and any other persons on the jobsite
the subject of this lawsuit.

Copies of any criminal records obtained pertaining to any person with knowledge of
relevant facts, and experts.

All claims histories pertaining to Plaintiff and including Southwest Index Bureau
('S.W.LB." cards), Equifax, Experian, TransUnion, T.R.W., M.LB., or other information or
data exchange banks maintained by or for the insurance industry or of which Defendant or
Defendant’s carriers are members or contributors.

Copies of all criminal records or documentation for which you intend or may use at trial in
the impeachment of any witness for conviction of a crime.

All drawings, maps, or sketches of the incident scene made the basis of this suit.

Copies of all prior incident reports within the last five (5) years where any persons have
alleged that they were injured relating to allegations of unsafe workplace procedures.

Copies of all prior claim files within the last five (5) years where any persons have alleged
that they were injured relating at the premises the subject of this lawsuit and made a bodily
injury claim against Defendant.

Any report or other written records pertaining to the investigation of this incident by any
governmental agency or private organization relating to the occurrence in question.

All contracts or agreements, prior to the incident made the basis of this suit, with any person
or business entity regarding the issues of; (a) ownership of the premises; (b) management of

 

 
16.

17.

18,

19.

20.

21,

22.

23,

24,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 13 of 61

the premises; (c) maintenance of the premises; (d) safety of persons while on the premises;
or (e) the payment of injury claims occurring on the premises the subject of this lawsuit.

All contracts or agreements, made after the incident made the basis of this suit, with any
person or business entity regarding the issues of: (a) ownership of the premises; (b)
management of the premises; (c) maintenance of the premises; (d) safety of persons while
on the premises; or (e) the payment of injury claims occurring on the premises the subject of
this lawsuit.

Any documentation that would reveal the name, last known address, and telephone number
of employees, including ex-employees, that have worked for Defendant at the premises the
subject of this lawsuit within the six months prior to the incident made the basis of this suit
and the three months after the incident made the basis of this suit.

Ali documents pertaining to any non-human condition or event which you believe or
contend contributed or was the sole cause of the incident the subject of this lawsuit.

All documents and tangible things pertaining to any acts or omissions by Plaintiff or any
other person which you contend or have reason to believe contributed or were the sole
cause, in any manner, of the incident the subject of this lawsuit,

Ali employee handbooks, policies, or guidelines, and any other information provided to
Defendant's employees, agents, or representatives as well as all contracts work orders and
the jobsite pertaining to their employment and including but not limited to safety procedures
and guidelines and injury prevention programs, for the subject jobsite.

All pleadings, discovery, cause numbers, claim numbers, and any other documents
contained therein, pertaining to claims or lawsuits against Defendant, during the years 2015-
2020, inclusive, wherein anyone was alleging personal injuries as a result of an unsafe work
procedures.

All documents and tangible things pertaining to the date, location, synopsis of incident,
injuries sustained, and/or names, addresses, and telephone numbers of persons alleged to

have been injured in any similar incidents as that the subject of this lawsuit for the years
2015-2020.

All records (medical or non-medical) concerning all employees on the jobsite using alcohol
or drugs (including prescription or non-prescription, legal or illegal) at any time during work
or after subject jobsite.

All documents which Defendant contends to establish the date on which Defendant claims
any privilege under Rule 166b(3), Texas Rules of Civil Procedure and Flores v. Fourth
Court of Appeals, 777 S.W.2d 38 (Tex.1989) as modified in National Tank Company v.
Brotherton, 851 S.W.2d 193 (Tex.1993).

 

 
26.
27.
28,

29,

30.

31,

32.

33.

34,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 14 of 61

All documents which support your contention that any of Plaintiff's designated expert
Witnesses are unqualified or incompetent to render opinion testimony in this case based
on the Daubert and Robinson decisions and their progeny. If you are making no such
contentions, then please so state.

Copies of any and all DWC-81 or TWCC-81 forms entered into with Plaintiff’s
employer, itany.- ~ ’ ° ,

All safety meeting sign in sheets dealing with rooftop and/or scaffolding safety, fall
protection instructions, training and/or instructions for the subject jobsite.

All safety meeting documentation provided to employees and/or contractors for the subject
jobsite.

Any and all records obtained via DWQ.

All communications between Defendant and Occupational Safety and Health
Administration (OSHA) regarding the incident made the basis of this suit.

All manuals, training materials, instruction manuals, safety meeting information or
documentation, or any document or online training material provided to employees or
contractors in regard to fall protection and training provided on the use of fall protection
including but not limited to yoyos or rope grabs.

All pictures or videos of the fall protection worn by Plaintiff at the time of his fall.

All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
the Plaintiff and any fall protection he was wearing at the time of the incident.

All communications between Defendant and any representative or employee for the
company or companies that made or provided the fall protection Plaintiff was using to
Defendant.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402
Telefacsimile; (210) 490-8372

Email: scott@krwiawyers.com

Email: joshua@krwlawyers.com

BY: A/JOSHUA S, HATLEY
R. SCOTT WESTLUND

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 15 of 61

State Bar No, 00791906
JOSHUA S. HATLEY
State Bar No. 24083152

ATTORNEYS FOR PLAINTIFF

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 16 of 61

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the above and foregoing has been provided to
the following counsel of record:

MEMCO,INC. = = > me °
Defendant

By and Through Its Registered Agent:

Andrew § Husmann

2115 Judiway

Houston, TX 77018

on this the 30" day of September 2020.
Af JOSHUA HATLEY

R. SCOTT WESTLUND
JOSHUA HATLEY

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 17 of 61

CAUSE NO.
MARCELINO VARGAS § IN THE DISTRICT COURT
§
VS. § __ JUDICIAL DISTRICT
§ _..
ww CML SECURTEY;-EL€, MEMCO, ING; ng
SUNDT CONSTRUCTION, INC., AND §
W.G. YATES & SONS CONSTRUCTION CO. § BEXAR COUNTY, TEXAS

PLAINTIFF’S INTERROGATORIES NUMBERS 1-19 TO
DEFENDANT MEMCO, INC,

TO: MEMCO, INC.
Defendant
By and Through Its Registered Agent:
Andrew § Husmann
2115 Judiway,
Houston, TX 77018

You are requested to answer the following Interrogatories separately, fully, in writing, and
under oath, pursuant to Rules 193 and 197, Texas Rules of Civil Procedure. The answers are to be
signed and sworn to by the person making them and delivered to the undersigned attorney not less

than 30 days after service hereof.
Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402
Telefacsimile: (210) 490-8372

Email: scott@krwlawyers.com

Email: joshua@krwlawyers.com

BY: AS/JOSHUA S. HATLEY
R, SCOTT WESTLUND
State Bar No. 00791906
JOSHUA S. HATLEY
State Bar No. 24083152

ATTORNEYS FOR PLAINTIFF

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 18 of 61

 

CERTIFICATE OF SERVICE
IT hereby certify that a true and correct copy of the above and foregoing has been provided to

the following counsel of record:
ee ee MEMCO SING nnn cen rr oie
Defendant
By and Through Its Registered Agent:
Andrew § Husmann
2115 Judiway,
Houston, TX 77018

on this the 30" day of September 2020.
AS/ JOSHUA S. HATLEY

R. SCOTT WESTLUND
JOSHUA HATLEY

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 19 of 61

PLAINTIFE’S INFERROGATORIES NUMBERS 1-19 TO DEFENDANT

1. Identify the name, title or position, business address, business telephone number of the
person answering these Interrogatories, and whether said person is the designated corporate
representative for Defendant.

ANSWER:

2. Was any employee ever suspended, terminated, placed on probation, reprimanded, or
otherwise disciplined while employed by Defendant relating to the subject incident or any
other safety violations regarding the subject project.

ANSWER:

3. Please state, as fully and specifically as you can, how the incident which is the subject of
this suit occurred, including the date, time, location, and persons present immediately
before, during, or immediately after the incident.

ANSWER:

4, Please state the name, business address, and business telephone number of the supervisor for
the project on February 11, 2020 the incident the subject of this lawsuit.

ANSWER:

5. Describe, in detail, any wrongs, including any arrests or convictions, acts, occurrences,
opinion or reputation evidence, or other information which you are aware of, may or will
offer into evidence as to the character or the credibility of any party, person with knowledge
of relevant facts, and experts.

ANSWER:

6. Describe in detail any incidents resulting in allegations of injuries or injuries which have
been sustained by any person involved with the subject project:

a, Give the date when Defendant became aware of each such incident or injury.
b. Describe in detail any actions taken, including remedial or corrective acts, by
Defendant with regard to each such incident or injury.

ANSWER;

7. Describe any safety measures Defendant proposed or initiated to deter or prevent any
injuries to all employees working the subject project.

ANSWER:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 20 of 61

8. Describe any meetings which have taken place between Defendant and anyone else
regarding work place safety regarding the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers of persons present and the approximate dates the
meetings took place).

ANSWER:

9. Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were responsible for workplace safety at the premises the subject of this
lawsuit (including the names, addresses, and telephone numbers).

ANSWER:

10. State whether or not Defendant has been named as a defendant in any other lawsuits for the
years 2015-2020 which relate to any personal mjuries or damages which are alleged to have
been sustained by any person as a result of workplace incidents. If yes, state the style, cause

- number, and jurisdiction of said lawsuit; the name, last known address, and telephone
number of the attorneys representing any plaintiff and defendant in said lawsuit; and, the
disposition of said lawsuit.

ANSWER:

1i. ‘If you are contending that any acts or omissions of Plaintiff or anyone else contributed or
were a cause of the incident made the basis of this lawsuit, please state specifically the
person, each act or omission on which you are relying and how it allegedly contributed to or
was the sole cause of the incident made the basis of this lawsuit.

ANSWER:

12. — Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were present at or near the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers) at or near the time of the incident the subject of
this lawsuit.

ANSWER:

13. ‘If you are contending that any non-human event or condition contributed or was the sole
cause of the incident made the basis of this lawsuit, please state specifically each non-human
event or condition on which you are relying and how it allegedly contributed to or was the
sole cause of the incident made the basis of this lawsuit.

ANSWER:

14. Do you contend that any of Plaintiff’s designated testifying expert witnesses are
unqualified or incompetent to render opinion testimony in this case based on the Daubert
decision or its progeny? If so, then please state in full and complete detail the basis for

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 21 of 61

such contentions. If you are making no such contentions, then please so state,

ANSWER:

15. Please indicate whether Defendants have any company policies dealing with the safety of
visitors, invitees, employees, and any other persons including but not limited to the jobsite
- the-subject of this lawsuit. If so, please state the following: 7 oS

a, what the policies are;

b, the date such policies came into effect,

C, whether such policy is in writing; and,

d. the name or identity of the written document containing such policies,
ANSWER:

16. Please state completely and fully all representations, statements, declarations, or admissions
made by Plaintiff before or after the incident relevant to this lawsuit.

ANSWER:

17. Was it the regular course of business or standard procedure for Defendants to investigate
any incident and including at the premises the subject of this lawsuit wherein somebody was
injured or claiming they were injured?

ANSWER:
18, Please indicate whether any incident report was written regarding this incident.

ANSWER:

19. Please indicate the date upon which litigation was first anticipated by Defendants regarding
the incident as described in Plaintiffs petition and include a description of the facts
supporting that date.

ANSWER:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 22 of 61

THE STATE OF TEXAS *

COUNTY OF ik

BEFORE MgB, the undersigned authority, on this day personally appeared ,
personally known to me to be the person whose name is subscribed to the foregoing instrument,
who, after being by me duly sworn did upon oath depose and say:

“My name is . I have read the foregoing answers to

Interrogatories propounded by Plaintiff and state that the same are true and correct."

 

Representative of Defendant, MEMCO, INC,

 

 

 

Print Name:

SWORN TO AND SUBSCRIBED BEFORE ME by the said on this
the day of , 2020, to certify which witness my
hand and seal of office.

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS

My commission expires:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 23 of 61

 

CAUSE NO.
MARCELINO VARGAS IN THE DISTRICT COURT

VS. _... JUDICIAL DISTRICT

 

Miz SECURITY, LLC; MEMCO; INC;
SUNDT CONSTRUCTION, INC., AND

§
§
§
§
§
8
W.G. YATES & SONS CONSTRUCTION CO, = §

BEXAR COUNTY, TEXAS

PLAINTIFE’S REQUEST FOR PRODUCTION NUMBERS 1-34 TO
DEFENDANT CML SECURITY, LLC

TO: CML SECURITY, LLC

Defendant

By and Through Its Registered Agent:

Corporation Service Company dba

CSC - Lawyers Incorporating Service Company

211 E. 7th Street, Suite 620

Austin, TX 78701-3218.

Plaintiff request that Defendant produce for discovery under Rule 192 and 196, Texas Rules
of Civil Procedure, the items specified below at the time, place, and for the purposes set out in those
paragraphs.

IL.
DEFINITIONS AND INSTRUCTIONS

The use of the term "Defendant", unless otherwise indicated, shall specifically include the
named Defendant to whom these requests are addressed and all agents, employees, insurers,
representatives, and/or attorneys of the named entity to which these requests are addressed.

Il.

The term "document" means any printed, typewritten, hand-written, computer generated,

electronically or magnetically made or otherwise recorded matter, of whatever character, and

including but not limited to papers, books, accounts, drawings, graphs, charts, photographs,

electronic recordings, videotape recordings, data, data compilations, letters, purchase orders,

 
Case 5:20-cy-01289-XR Document 1-2 Filed 11/02/20..Page 24 of 61

memoranda, telegrams, notes, catalogs, diaries, reports, calendars, inter-office communications,
. statements, announcements, and. any carbon or photographic copies of any such material if. ©
Defendant does not have custody or control of the original.

Plaintiff request, if any information is in electronic or magnetic form only, that such
information be identified in the current form it is in so that an informed decision can be made as to
the simplest and easiest way to have the information produced.

IV,
Please state, if any document requested was but is no longer in Defendant's possession or

control or is no ionger in existence, the following:

a. Missing or lost;
b. Destroyed;
c. Transferred voluntarily or involuntarily to others and if so, to whom; or

d, Otherwise disposed of.
V,
You must, in each instance, explain the circumstances of the disposition thereof and
contents of such documents.
VI.
The following documents are to be produced within thirty (30) days of the date of service at
the law offices of Plaintiff's attorneys:
1, All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
any underlying fact and including but not limited to any surveillance or security camera at or

near the premises the subject of this lawsuit on the date of the incident and any surveillance
of Plaintiff at any time.

 
10.

1h,

12,

13.

14.

15.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 25 of 61

All slides, photographs, videotapes, motion pictures, or electronic images Defendant intends
or may offer into evidence during the course of trial.

Copies of all incident reports made regarding the incident the subject of this lawsuit.

All medical records, medical reports, and medical bills in Defendant's actual or constructive
possession concerning Plaintiff. This request seeks all records obtained by any means. ©”

Ail employment and payroll records in Defendant's actual or constructive possession
concerning Plaintiff.

All investigative documentation, reports, communications made and materials prepared by
or on behalf of Defendant or Defendant’s representatives (including Defendant’s attorneys,
consultants, sureties, indemnitors, insurers, employees or agents), as a result of the incident
made the basis of this lawsuit,

All policy manuals, training manuals, instructions, guidelines, directives, and memoranda
concerning the safety of visitors, invitees, employees, and any other persons on the jobsite
the subject of this lawsuit.

Copies of any criminal records obtained pertaining to any person with knowledge of
relevant facts, and experts,

All claims histories pertaining to Plaintiff and including Southwest Index Bureau
("S.W,LB." cards), Equifax, Experian, TransUnion, T.R.W., M.LB., or other information or
data exchange banks maintained by or for the insurance industry or of which Defendant or
Defendant’s carriers are members or contributors.

Copies of all criminal records or documentation for which you intend or may use at trial in
the impeachment of any witness for conviction of a crime.

All drawings, maps, or sketches of the incident scene made the basis of this suit.

Copies of all prior incident reports within the last five (5) years where any persons have
alleged that they were injured relating to allegations of unsafe workplace procedures.

Copies of all prior claim files within the last five (5) years where any persons have alleged
that they were injured relating at the premises the subject of this lawsuit and made a bodily
injury claim against Defendant.

Any report or other written records pertaining to the investigation of this incident by any
governmental agency or private organization relating to the occurrence in question.

All contracts or agreements, prior to the incident made the basis of this suit, with any person
or business entity regarding the issues of: (a) ownership of the premises; (>) management of

 
16,

17.

18.

19,

20.

21,

22,

23,

24,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 26 of 61

the premises; (c) maintenance of the premises; (d) safety of persons while on the premises;
or (e) the payment of injury claims occurring on the premises the subject of this lawsuit.

All contracts or agreements, made after the incident made the basis of this suit, with any
person or business entity regarding the issues of: (a) ownership of the premises; (b)
management of the premises; (c) maintenance of the premises; (d) safety of persons while
on the premises; or (e) the payment of injury claims occurring of the premises the subject of
this lawsuit.

Any documentation that would reveal the name, last known address, and telephone number
of employees, including ex-employees, that have worked for Defendant at the premises the
subject of this lawsuit within the six months prior to the incident made the basis of this suit
and the three months after the incident made the basis of this suit.

All documents pertaining to any non-human condition or event which you believe or
contend contributed or was the sole cause of the incident the subject of this lawsuit.

All documents and tangible things pertaining to any acts or omissions by Plaintiff or any
other person which you contend or have reason to believe contributed or were the sole
cause, in any manner, of the incident the subject of this lawsuit.

All employee handbooks, policies, or guidelines, and any other information provided to
Defendant's employees, agents, or representatives as well as all contracts work orders and
the jobsite pertaining to their employment and including but not limited to safety procedures
and guidelines and injury prevention programs, for the subject jobsite.

All pleadings, discovery, cause numbers, claim numbers, and any other documents .
contained therein, pertaining to claims or lawsuits against Defendant, during the years 2015-
2020, inclusive, wherein anyone was alleging personal injuries as a result of an unsafe work
procedures.

All documents and tangible things pertaining to the date, location, synopsis of incident,
injuries sustained, and/or names, addresses, and telephone numbers of persons alleged to
have been injured in any similar incidents as that the subject of this lawsuit for the years
2015-2020.

All records (medical or non-medical) concerning all employees on the jobsite using alcohol
or drugs (including prescription or non-prescription, legal or illegal) at any time during work
or after subject jobsite.

All documents which Defendant contends to establish the date on which Defendant claims
any privilege under Rule 166b(3), Texas Rules of Civil Procedure and Flores v. Fourth
Court of Appeals, 777 S.W.2d 38 (Tex.1989) as modified in National Tank Company v.
Brotherton, 851 S,W.2d 193 (Tex.1993),

 
26.
27,
28,

29,

30.

31.

32.

33.

34.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 27 of 61

All documents which support your contention that any of Plaintiff’s designated expert
witnesses are unqualified or incompetent to render opinion testimony in this case based
on the Daubert and Robinson decisions and their progeny. If you are making no such
contentions, then please so state.

 

Copies of any and all DWC-81 or TWCC-81 forms entered into with Plaintiff's
employer, it any. - ° . . .

All safety meeting sign in sheets dealing with rooftop and/or scaffolding safety, fall
protection instructions, training and/or instructions for the subject jobsite.

All safety meeting documentation provided to employees and/or contractors for the subject
jobsite.

Any and all records obtained via DWQ,

All communications between Defendant and Occupational Safety and Health
Administration (OSHA) regarding the incident made the basis of this suit.

All manuals, training materials, instruction manuals, safety meeting information or
documentation, or any document or online training material provided to employees or
contractors in regard to fall protection and training provided on the use of fall protection
including but not limited to yoyos or rope grabs.

All pictures or videos of the fall protection worn by Plaintiff at the time of his fall.

All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
the Plaintiff and any fall protection he was wearing at the time of the incident.

All communications between Defendant and any representative or employee for the
company or companies that made or provided the fall protection Plaintiff was using to
Defendant.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402
Telefacsimile: (210) 490-8372

Email: scott@krwiawyers.com
Email: joshua@krwlawyers.com

BY: A/JOSHUA S. RATLEY
R. SCOTT WESTLUND

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 28 of 61

State Bar No. 00791906
JOSHUA S. HATLEY
State Bar No. 24083152

ATTORNEYS FOR PLAINTIFF

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 29 of 61

 

CERTIFICATE OF SERVICE
Thereby certify that a true and correct copy of the above and foregoing has been provided to

the following counsel of record:

 

 

CME SECURITY; LIC

Defendant

By and Through Its Registered Agent:
Corporation Service Company dba

CSC - Lawyers Incorporating Service Company
211 E. 7th Street, Suite 620

Austin, TX 78701-3218.

on this the 30" day of September 2020.
AS/ JOSHUA HATLEY

R. SCOTT WESTLUND
JOSHUA HATLEY

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 30 of 61

CAUSE NO.

MARCELINO VARGAS IN THE DISTRICT COURT |

§

§
YS. 8 ___ JUDICIAL DISTRICT

§
CML SECURITY, LLC, MEMCO, INC,, - 8
SUNDT CONSTRUCTION, INC., AND §
W.G. YATES & SONS CONSTRUCTION CO. . 3 BEXAR COUNTY, TEXAS
PLAINTIFF’S INTERROGATORIES NUMBERS 1-19 TO

DEFENDANT CML SECURITY, LLC

TO: CML SECURITY, LLC
Defendant
By and Through Its Registered Agent:
Corporation Service Company dba
CSC - Lawyers Incorporating Service Company
211 E. 7th Street, Suite 620
Austin, TX 78701-3218

You are requested to answer the following Interrogatories separately, fully, in writing, and
under oath, pursuant to Rules 193 and 197, Texas Rules of Civil Procedure. The answers are to be
signed and sworn to by the person making them and delivered to the undersigned attorney not less
than 30 days after service hereof.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402

Telefacsimile: (210) 490-8372

Email: scott@krwlawyers.com

Email: joshua@krwlawyers.com

BY: AS/ JOSHUA S. HATLEY
R, SCOTT WESTLUND
State Bar No, 00791906
JOSHUA 8S, HATLEY
State Bar No. 24083152

ATTORNEYS FOR PLAINTIFF

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 31 of 61

CERTIFICATE OF SERVICE
Thereby certify that a true and correct copy of the above and foregoing has been provided to
the following counsel of record:

~ - = = -CML SECURITY, LLC - mS
Defendant
By and Through Its Registered Agent:
Corporation Service Company dba
CSC - Lawyers Incorporating Service Company
211 E. 7th Street, Suite 620
Austin, TX 78701-3218

on this the 30" day of September 2020.
AS/ JOSHUA S$, HATLEY

R, SCOTT WESTLUND
JOSHUA HATLEY

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 32 of 61

PLAINTIFE’S INFERROGA TORIES NUMBERS 1-19 TO DEFENDANT

1. Identify the name, title or position, business address, business telephone number of the
person answering these Interrogatories, and whether said person is the designated corporate
representative for Defendant.

ANSWER: "

2. Was any employee ever suspended, terminated, placed on probation, reprimanded, or
otherwise disciplined while employed by Defendant relating to the subject incident or any
other safety violations regarding the subject project.

ANSWER:

3, Please state, as fully and specifically as you can, how the incident which is the subject of
this suit occurred, including the date, time, location, and persons present immediately
before, during, or immediately after the incident.

ANSWER:

4, Please state the name, business address, and business telephone number of the supervisor for
the project on February 11, 2020 the incident the subject of this lawsuit.

ANSWER:

5, Describe, in detail, any wrongs, including any arrests or convictions, acts, occurrences,
opinion or reputation evidence, or other information which you are aware of, may or will
offer into evidence as to the character or the credibility of any party, person with knowledge
of relevant facts, and experts.

ANSWER:

6. Describe in detail any incidents resulting in allegations of injuries or injuries which have
been sustained by any person involved with the subject project:

a. Give the date when Defendant became aware of each such incident or injury.
b. Describe in detail any actions taken, including remedial or corrective acts, by
Defendant with regard to each such incident or injury.

ANSWER:

7. Describe any safety measures Defendant proposed or initiated to deter or prevent any
injuries to all employees working the subject project.

ANSWER:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 33 of 61

 

8. Describe any meetings which have taken place between Defendant and anyone else
regarding work place safety regarding the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers of persons present and the approximate dates the

 

meetings took place).
ANSWER:
9. Identify Defendant's employees, agents, or representatives, by name, address, and telephone

number, who were responsible for workplace safety at the premises the subject of this
lawsuit (including the names, addresses, and telephone numbers).

ANSWER:

10, State whether or not Defendant has been named as a defendant in any other lawsuits for the
years 2015-2020 which relate to any personal injuries or damages which are alleged to have
been sustained by any person as a result of workplace incidents. If yes, state the style, cause
number, and jurisdiction of said lawsuit; the name, last known address, and telephone
number of the attorneys representing any plaintiff and defendant in said lawsuit; and, the
disposition of said lawsuit.

ANSWER:

11. ‘If you are contending that any acts or omissions of Plaintiff or anyone else contributed or
were a cause of the incident made the basis of this lawsuit, please state specifically the
person, each act or omission on which you are relying and how it allegedly contributed to or
was the sole cause of the incident made the basis of this lawsuit.

ANSWER:

12. Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were present at or near the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers) at or near the time of the incident the subject of
this lawsuit.

ANSWER:

13. If you are contending that any non-human event or condition contributed or was the sole
cause of the incident made the basis of this lawsuit, please state specifically each non-human
event or condition on which you are relying and how it allegedly contributed to or was the
sole cause of the incident made the basis of this lawsuit.

ANSWER:

14. Do you contend that any of Plaintiff's designated testifying expert witnesses are
unqualified or incompetent to render opinion testimony in this case based on the Daubert
decision or its progeny? If so, then please state in full and complete detail the basis for

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 34 of 61

such contentions. If you are making no such contentions, then please so state.
ANSWER:

15. Please indicate whether Defendants have any company policies dealing with the safety of
visitors, invitees, employees, and any other persons including but not limited to the jobsite
the subject of this lawsuit. If so, please state the following: © : ,

a. what the policies are;

b, the date such policies came into effect;

c, whether such policy is in writing; and,

d, the name or identity of the written document containing such policies;
ANSWER:

16. Please state completely and fully all representations, statements, declarations, or admissions
made by Plaintiff before or after the incident relevant to this lawsuit.

ANSWER:

17. Was it the regular course of business or standard procedure for Defendants to investigate
any incident and including at the premises the subject of this lawsuit wherein somebody was
injured or claiming they were injured?

ANSWER:

18, Please indicate whether any incident report was written regarding this incident.

ANSWER:

19. Please indicate the date upon which litigation was first anticipated by Defendants regarding
the incident as described in Plaintiffs petition and include a description of the facts

supporting that date.

ANSWER:

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 35 of 61

THE STATE OF TEXAS *

COUNTY OF *
BEFORE MgB, the undersigned authority, on this day personally appeared ,

personally known to me to be the person whose name is subscribed to the foregoing instrument,
who, after being by me duly sworn did upon oath depose and say:
"My name is _ [have read the foregoing answers to

Interrogatories propounded by Plaintiff and state that the same are true and correct."

 

Representative of Defendant, CML
SECURITY, LLC

 

 

 

Print Name:

SWORN TO AND SUBSCRIBED BEFORE ME by the said on this
the day of , 2020, to certify which witness my
hand and seal of office.

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS

My commission expires:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 36 of 61

 

CAUSE NO.
MARCELINO VARGAS IN THE DISTRICT COURT

VS. ___ JUDICIAL DISTRICT

 

~CME SECURITY, LUC, MEMCO, INC;
SUNDT CONSTRUCTION, INC., AND

8
§
§
8
$
8
W.G, YATES & SONS CONSTRUCTION CQ. = 8

BEXAR COUNTY, TEXAS

PLAINTIFE’S REQUEST FOR PRODUCTION NUMBERS 1-29 TO
DEFENDANT SUNDT CONSTRUCTION, INC

TO: SUNDT CONSTRUCTION, INC
Defendant
By and Through Its Registered Agent:
C T Corporation System
1999 Bryan Street, Ste. 900
Dallas Texas 75201
Plaintiff request that Defendant produce for discovery under Rule 192 and 196, Texas Rules
of Civil Procedure, the items specified below at the time, place, and for the purposes set out in those
paragraphs.
I,
DEFINITIONS AND INSTRUCTIONS
The use of the term "Defendant", unless otherwise indicated, shail specifically include the
named Defendant to whom these requests are addressed and all agents, employees, insurers,
representatives, and/or attorneys of the named entity to which these requests are addressed.
II,
The term “document” means any printed, typewritten, hand-written, computer generated,
electronically or magnetically made or otherwise recorded matter, of whatever character, and

including but not limited to papers, books, accounts, drawings, graphs, charts, photographs,

electronic recordings, videotape recordings, data, data compilations, letters, purchase orders,
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 37 of 61

ae oF oo -

memoranda, telegrams, notes, catalogs, diaries, reports, calendars, inter-office communications,
statements, announcements, and any carbon or photographic copies of any such material if
Defendant does not have custody or control of the original.
. eee om
Plaintiff request, if any information is in electronic or magnetic form only, that such
information be identified in the current form it is in so that an informed decision can be made as to
the simplest and easiest way to have the information produced.
Iv,
Please state, if any document requested was but is no longer in Defendant's possession or

control or is no longer in existence, the following:

a. Missing or lost;
b. Destroyed;
c, Transferred voluntarily or involuntarily to others and if so, to whom, or

d. Otherwise disposed of.
Vv.
You must, in each instance, explain the circumstances of the disposition thereof and
contents of such documents.
VI.
The following documents are to be produced within thirty (30) days of the date of service at
the law offices of Plaintiff's attorneys:
1. All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
any underlying fact and including but not limited to any surveillance or security camera at or

near the premises the subject of this lawsuit on the date of the incident and any surveillance
of Plaintiff at any time.

 
10,

il.

12.

13.

14,

15.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 38 of 61

All slides, photographs, videotapes, motion pictures, or electronic images Defendant intends
or may offer into evidence during the course of trial.

Copies of all incident reports made regarding the incident the subject of this lawsuit.

All medical records, medical reports, and medical bills in Defendant's actual or constructive _
possession concerning Plaintiff, This request seeks all records obtained by any means.

All employment and payroll records in Defendant's actual or constructive possession
concerning Plaintiff.

All investigative documentation, reports, communications made and materials prepared by
or on behalf of Defendant or Defendant’s representatives (including Defendant’s attorneys,
consultants, sureties, indemnitors, insurers, employees or agents), as a result of the incident
made the basis of this lawsuit,

All policy manuals, training manuals, instructions, guidelines, directives, and memoranda
concerning the safety of visitors, invitees, employees, and any other persons on the jobsite
the subject of this lawsuit.

Copies of any criminal records obtained pertaining to any person with knowledge of
relevant facts, and experts,

All claims histories pertaining to Plaintiff and including Southwest Index Bureau
("S.W.LB." cards), Equifax, Experian, TransUnion, T.R.W., M.LB., or other information or
data exchange banks maintained by or for the insurance industry or of which Defendant or
Defendant’s carriers are members or contributors.

Copies of all criminal records or documentation for which you intend or may use at trial in
the impeachment of any witness for conviction of a crime.

All drawings, maps, or sketches of the incident scene made the basis of this suit.

Copies of all prior incident reports within the last five (5) years where any persons have
alleged that they were injured relating to allegations of unsafe workplace procedures.

Copies of all prior claim files within the last five (5) years where any persons have alleged
that they were injured relating at the premises the subject of this lawsuit and made a bodily
injury claim against Defendant.

Any report or other written records pertaining to the investigation of this incident by any
governmental agency or private organization relating to the occurrence in question.

All contracts or agreements, prior to the incident made the basis of this suit, with any person
or business entity regarding the issues of: (a) ownership of the premises, (b) management of

 

 
16,

17.

18,

19,

20,

21,

22,

23.

24,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 39 of 61

the premises; (c) maintenance of the premises; (d) safety of persons while on the premises;
or (e) the payment of injury claims occurring on the premises the subject of this lawsuit.

All contracts or agreements, made after the incident made the basis of this suit, with any
person or business entity regarding the issues of: (a) ownership of the premises; (b)
management of the premises; (c) maintenance of the premises; (d) safety of persons while
on the premises; or (e) the payment of injury claims occurring on the premises the subject of
this lawsuit.

Any documentation that would reveal the name, last known address, and telephone number
of employees, including ex-employees, that have worked for Defendant at the premises the
subject of this lawsuit within the six months prior to the incident made the basis of this suit
and the three months after the incident made the basis of this suit.

Alt documents pertaining to any non-human condition or event which you believe or
contend contributed or was the sole cause of the incident the subject of this lawsuit.

All documents and tangible things pertaining to any acts or omissions by Plaintiff or any

_ other person which you contend or have reason to believe contributed or were the sole

cause, in any manner, of the incident the subject of this lawsuit,

All employee handbooks, policies, or guidelines, and any other information provided to
Defendant's employees, agents, or representatives as well as all contracts work orders and
the jobsite pertaining to their employment and including but not limited to safety procedures
and guidelines and injury prevention programs, for the subject jobsite.

All pleadings, discovery, cause numbers, claim numbers, and any other documents
contained therein, pertaining to claims or lawsuits against Defendant, during the years 2015-
2020, inclusive, wherein anyone was alleging personal injuries as a result of an unsafe work
procedures,

All documents and tangible things pertaining to the date, location, synopsis of incident,
injuries sustained, and/or names, addresses, and telephone numbers of persons alleged to

have been injured in any similar incidents as that the subject of this lawsuit for the years
2015-2020.

All records (medical or non-medical) concerning all employees on the jobsite using alcohol
or drugs (including prescription or non-prescription, legal or illegal) at any time during work
or after subject jobsite.

All documents which Defendant contends to establish the date on which Defendant claims
any privilege under Rule 166b(3), Texas Rules of Civil Procedure and Flores v. Fourth
Court of Appeals, 777 S.W.2d 38 (Tex.1989) as modified in National Tank Company v.
Brotherton, 851 §.W.2d 193 (Tex. 1993),

 

 
25.

26.
27,
28.

29,

30.

31,

32,

33,

34,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 40 of 61

All documents which support your contention that any of Plaintiff's designated expert
witnesses are unqualified or incompetent to render opinion testimony in this case based
on the Daubert and Robinson decisions and their progeny. If you are making no such
contentions, then please so state.

 

Copies of any and all DWC-81 or TWCC-81 forms entered into with Plaintiff's
employer, it any. -_ 6 . °

All safety meeting sign in sheets dealing with rooftop and/or scaffolding safety, fall
protection instructions, training and/or instructions for the subject jobsite.

All safety meeting documentation provided to employees and/or contractors for the subject
jobsite.

Any and all records obtained via DWQ.

All communications between Defendant and Occupational Safety and Health
Administration (OSHA) regarding the incident made the basis of this suit.

All manuals, training materials, instruction manuals, safety meeting information or
documentation, or any document or online training material provided to employees or
contractors in regard to fall protection and training provided on the use of fall protection
including but not limited to yoyos or rope grabs.

All pictures or videos of the fall protection worn by Plaintiff at the time of his fall.

All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
the Plaintiff and any fall protection he was wearing at the time of the incident.

All communications between Defendant and any representative or employee for the
company or companies that made or provided the fall protection Plaintiff was using to
Defendant.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16560 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: = (210) 490-7402
Telefacsimile: (210) 490-8372

Email: scott@krwlawyers.com

Email: joshua@krwlawyers.com

BY: /S/JOSHUA S, HATLEY
R, SCOTT WESTLUND

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 41 of 61

State Bar No. 00791906
JOSHUA S. HATLEY
State Bar No, 24083152

ATTORNEYS FOR PLAINTIFF

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 42 of 61

CERTIFICATE OF SERVICE
[hereby certify that a true and correct copy of the above and foregoing has been provided to
the following counsel of record:

SUNDT CONSTRUCTION, INC © " co .
Defendant

By and Through Its Registered Agent:

C T Corporation System

1999 Bryan Street, Ste, 900

Dallas Texas 75201

on this the 30° day of September 2020.
4S/ JOSHUA HATLEY

R. SCOTT WESTLUND
JOSHUA HATLEY
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 43 of 61

CAUSE NO.
MARCELINO VARGAS
VS.
CML SECURITY;LLC, MEMCO, INC., —

SUNDT CONSTRUCTION, INC., AND
W.G. YATES & SONS CONSTRUCTION CO.

IN THE DISTRICT COURT

8
§
8 ___ JUDICIAL DISTRICT
8
§
§
§

BEXAR COUNTY, TEXAS

PLAINTIFF’S INTERROGATORIES NUMBERS 1-19 TO
DEFENDANT SUNDT CONSTRUCTION, INC,

TO: SUNDT CONSTRUCTION, INC.
Defendant
By and Through Its Registered Agent:
C T Corporation System
1999 Bryan Street, Ste. 900
Dallas Texas 75201

You are requested to answer the following Interrogatories separately, fully, in writing, and

under oath, pursuant to Rules 193 and 197, Texas Rules of Civil Procedure. The answers are to be

signed and sworn to by the person making them and delivered to the undersigned attorney not less

than 30 days after service hereof.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302
San Antonio, Texas 78232

Telephone:

(210) 490-7402

Telefacsimile: (210) 490-8372
Email: scott@krwlawyers.com
Email: joshua@krwlawyers.com

BY:

{Sf JOSHUA §, HATLEY
R. SCOTT WESTLUND
State Bar No. 00791906
JOSHUA S. HATLEY
State Bar No, 24083152

ATTORNEYS FOR PLAINTIFF

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 44 of 61

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing has been provided to

the following counsel of record:

- + = + SUNDT CONSTRUCTION, INC,
Defendant
By and Through Its Registered Agent:
CT Corporation System
1999 Bryan Street, Ste, 900
Dallas Texas 75201

on this the 30" day of September 2020.
4S/ JOSHUA S, HATLEY

R, SCOTT WESTLUND
JOSHUA HATLEY

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 45 of 61

PLAINTIFE’S INTERROGATORIES NUMBERS 1-19 TO DEFENDANT

 

1. Identify the name, title or position, business address, business telephone number of the
person answering these Interrogatories, and whether said person is the designated corporate
representative for Defendant.

ANSWER:

2. Was any employee ever suspended, terminated, placed on probation, reprimanded, or
otherwise disciplined while employed by Defendant relating to the subject incident or any
other safety violations regarding the subject project.

ANSWER:

3. Please state, as fully and specifically as you can, how the incident which is the subject of
this suit occurred, including the date, time, location, and persons present immediately
before, during, or immediately after the incident.

ANSWER:

4, Please state the name, business address, and business telephone number of the supervisor for
the project on February 11, 2020 the incident the subject of this lawsuit.

ANSWER:

5, Describe, in detail, any wrongs, including any arrests or convictions, acts, occurrences,
opinion or reputation evidence, or other information which you are aware of, may or will
offer into evidence as to the character or the credibility of any party, person with knowledge
of relevant facts, and experts.

ANSWER:

6. Describe in detail any incidents resulting in allegations of injuries or injuries which have
been sustained by any person involved with the subject project:

a. Give the date when Defendant became aware of each such incident or injury.
b, Describe in detail any actions taken, including remedial or corrective acts, by
Defendant with regard to each such incident or injury,

ANSWER:

7, Describe any safety measures Defendant proposed or initiated to deter or prevent any
injuries to all employees working the subject project.

ANSWER:

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 46 of 61

8, Describe any meetings which have taken place between Defendant and anyone else
regarding work place safety regarding the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers of persons present and the approximate dates the
meetings took place).

ANSWER:

9, Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were responsible for workplace safety at the premises the subject of this
lawsuit (including the names, addresses, and telephone numbers).

ANSWER:

10. State whether or not Defendant has been named as a defendant in any other lawsuits for the
years 2015-2020 which relate to any personal injuries or damages which are alleged to have
been sustained by any person as a result of workplace incidents. If yes, state the style, cause
number, and jurisdiction of said lawsuit; the name, last known address, and telephone
number of the attorneys representing any plaintiff and defendant in said lawsuit, and, the
disposition of said lawsuit.

ANSWER:

11, If you are contending that any acts or omissions of Plaintiff or anyone else contributed or
were a cause of the incident made the basis of this lawsuit, please state specifically the
person, each act or omission on which you are relying and how it allegedly contributed to or
was the sole cause of the incident made the basis of this lawsuit.

ANSWER:

12, Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were present at or near the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers) at or near the time of the incident the subject of
this lawsuit.

ANSWER:

13, If you are contending that any non-human event or condition contributed or was the sole
cause of the incident made the basis of this lawsuit, please state specifically each non-human
event or condition on which you are relying and how it allegedly contributed to or was the
sole cause of the incident made the basis of this lawsuit.

ANSWER:

14. Do you contend that any of Plaintiff's designated testifying expert witnesses are
unqualified or incompetent to render opinion testimony in this case based on the Daubert
decision or its progeny? If so, then please state in full and complete detail the basis for

 

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 47 of 61

such contentions. If you are making no such contentions, then please so state.
ANSWER:

15. Please indicate whether Defendants have any company policies dealing with the safety of
visitors, invitees, employees, and any other persons including but not limited to the jobsite
‘the subject of this lawsuit. If so, please state the following:

a. what the policies are;

b. the date such policies came into effect;

c. whether such policy is in writing; and,

d. the name or identity of the written document containing such policies,
ANSWER:

16, Please state completely and fully all representations, statements, declarations, or admissions
made by Plaintiff before or after the incident relevant to this lawsuit.

ANSWER:

17. Was it the regular course of business or standard procedure for Defendants to investigate
any incident and including at the premises the subject of this lawsuit wherein somebody was
injured or claiming they were injured?

ANSWER:
18. Please indicate whether any incident report was written regarding this incident.

ANSWER:

19. Please indicate the date upon which litigation was first anticipated by Defendants regarding
the incident as described in Plaintiff's petition and include a description of the facts
supporting that date.

ANSWER:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 48 of 61

THE STATE OF TEXAS *

COUNTYOF ,

BEFORE ME, the undersigned authority, on this day personally appeared _
personally known to me to be the person whose name is subscribed to the foregoing instrument,
who, after being by me duly swom did upon oath depose and say:

"My name is . L have read the foregoing answers to

Interrogatories propounded by Plaintiff and state that the same are true and correct."

 

Representative of Defendant, SUNDT
CONSTRUCTION, INC.

 

 

 

Print Name:

SWORN TO AND SUBSCRIBED BEFORE ME by the said on this
the day of , 2020, to certify which witness my
hand and seal of office.

NOTARY PUBLIC IN AND
FOR THE STATE OF TEXAS

My commission expires:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 49 of 61

 

CAUSE NO.

MARCELINO VARGAS 3 IN THE DISTRICT COURT

§
VS, 8 ___ JUDICIAL DISTRICT

§ te
CML SECURITY; LLC, MEMCO; ING, 0 =
SUNDT CONSTRUCTION, INC., AND §
W.G. YATES & SONS CONSTRUCTION CO, = 8 BEXAR COUNTY, TEXAS

PLAINTIFE’S REQUEST FOR PRODUCTION NUMBERS 1-29 TO
DEFENDANT W.G. YATES & SONS CONSTRUCTION CO.

 

TO: W.G. YATES & SONS CONSTRUCTION CO.
Defendant
By and Through Its Registered Agent:
Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company
211 E. 7" Street, Suite 620
Austin, Texas 78701-3136
Plaintiff request that Defendant produce for discovery under Rule 192 and 196, Texas Rules
of Civil Procedure, the items specified below at the time, place, and for the purposes set out in those
paragraphs.
I,
DEFINITIONS AND INSTRUCTIONS
The use of the term "Defendant", unless otherwise indicated, shall specifically include the
named Defendant to whom these requests are addressed and all agents, employees, insurers,
representatives, and/or attorneys of the named entity to which these requests are addressed,
IL.
The term "document" means any printed, typewritten, hand-written, computer generated,
electronically or magnetically made or otherwise recorded matter, of whatever character, and

including but not limited to papers, books, accounts, drawings, graphs, charts, photographs,

electronic recordings, videotape recordings, data, data compilations, letters, purchase orders,
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 50 of 61

memoranda, telegrams, notes, catalogs, diaries, reports, calendars, inter-office communications,
statements, announcements, and any carbon or photographic copies of any such material if
Defendant does not have custody or control of the original.

Plaintiff request, if any information is in electronic or magnetic form only, that such
information be identified in the current form it is in so that an informed decision can be made as to
the simplest and easiest way to have the information produced.

IV.

Please state, if any document requested was but is no longer in Defendant's possession or
control or is no longer in existence, the following:

a. Missing or lost;

b. Destroyed;

c. Transferred voluntarily or involuntarily to others and if so, to whom, or

d, Otherwise disposed of.

V.

You must, in each instance, explain the circumstances of the disposition thereof and

contents of such documents.
Vi
The following documents are to be produced within thirty (30) days of the date of service at

the law offices of Plaintiff's attorneys:

1. All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
any underlying fact and including but not limited to any surveillance or security camera at or

near the premises the subject of this lawsuit on the date of the incident and any surveillance
of Plaintiff at any time.

 
10.

11,

12.

13.

14,

15.

- Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 51 of 61

All slides, photographs, videotapes, motion pictures, or electronic images Defendant intends
or may offer into evidence during the course of trial.

Copies of all incident reports made regarding the incident the subject of this lawsuit.

All medical records, medical reports, and medical bills in Defendant's actual or constructive
possession conceming Plaintiff. This request seeks all records obtained by any means.

All employment and payroll records in Defendant's actual or constructive possession
concerning Plaintiff,

All investigative documentation, reports, communications made and materials prepared by
or on behalf of Defendant or Defendant’s representatives (including Defendant’s attorneys,
consultants, sureties, indemnitors, insurers, employees or agents), as a result of the incident
made the basis of this lawsuit.

All policy manuals, training manuals, instructions, guidelines, directives, and memoranda
concerning the safety of visitors, invitees, employees, and any other persons on the jobsite
the subject of this lawsuit.

Copies of any criminal records obtained pertaining to any person with knowledge of
relevant facts, and experts.

All claims histories pertaining to Plaintiff and including Southwest Index Bureau
("S.W.LB." cards), Equifax, Experian, TransUnion, T.R.W., M.LB., or other information or
data exchange banks maintained by or for the insurance industry or of which Defendant or
Defendant’s carriers are members or contributors,

Copies of all criminal records or documentation for which you intend or may use at trial in
the impeachment of any witness for conviction of a crime.

All drawings, maps, or sketches of the incident scene made the basis of this suit.

Copies of all prior incident reports within the last five (5) years where any persons have
alleged that they were injured relating to allegations of unsafe workplace procedures,

Copies of all prior claim files within the last five (5) years where any persons have alleged
that they were injured relating at the premises the subject of this lawsuit and made a bodily
injury claim against Defendant.

Any report or other written records pertaining to the investigation of this incident by any
governmental agency or private organization relating to the occurrence in question.

All contracts or agreements, prior to the incident made the basis of this suit, with any person
or business entity regarding the issues of: (a) ownership of the premises, (b) management of

 
16.

17.

18.

19,

20,

al.

22.

23.

24,

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 52 of 61

the premises; (c) maintenance of the premises; (d) safety of persons while on the premises;
or (e) the payment of injury claims occurring on the premises the subject of this lawsuit.

All contracts or agreements, made after the incident made the basis of this suit, with any
person or business entity regarding the issues of: (a) ownership of the premises; (b)
management of the premises; (c) maintenance of the premises; (d) safety of persons while
on the premises; or (e) the payment of injury claims occurring on the premises the subject of
this lawsuit.

Any documentation that would reveal the name, last known address, and telephone number
of employees, including ex-employees, that have worked for Defendant at the premises the
subject of this lawsuit within the six months prior to the incident made the basis of this suit
and the three months after the incident made the basis of this suit.

All documents pertaining to any non-human condition or event which you believe or
contend contributed or was the sole cause of the incident the subject of this lawsuit.

All documents and tangible things pertaining to any acts or omissions by Plaintiff or any
other person which you contend or have reason to believe contributed or were the sole
cause, in any manner, of the incident the subject of this lawsuit.

All employee handbooks, policies, or guidelines, and any other information provided to
Defendant's employees, agents, or representatives as well as all contracts work orders and
the jobsite pertaining to their employment and including but not limited to safety procedures
and guidelines and injury prevention programs, for the subject jobsite.

All pleadings, discovery, cause numbers, claim numbers, and any other documents
contained therein, pertaining to claims or lawsuits against Defendant, during the years 2015-
2020, inclusive, wherein anyone was alleging personal injuries as a result of an unsafe work
procedures,

All documents and tangible things pertaining to the date, location, synopsis of incident,
injuries sustained, and/or names, addresses, and telephone numbers of persons alleged to
have been injured in any similar incidents as that the subject of this lawsuit for the years
2015-2020.

All records (medical or non-medical) concerning all employees on the jobsite using alcohol
or drugs (including prescription or non-prescription, legal or illegal) at any time during work
or after subject jobsite.

All documents which Defendant contends to establish the date on which Defendant claims
any privilege under Rule 166b(3), Texas Rules of Civil Procedure and Flores v, Fourth
Court of Appeals, 777 S.W.2d 38 (Tex.1989) as modified in National Tank Company v.
Brotherton, 851 S.W.2d 193 (Tex.1993}.

 

 
25,

26.
27,
28.

29,

30.

31.

32,

33.

34.

Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 53 of 61

All documents which support your contention that any of Plaintiff's designated expert
witnesses are unqualified or incompetent to render opinion testimony in this case based
on the Daubert and Robinson decisions and their progeny. If you are making no such
contentions, then please so state.

 

Copies of any and all DWC-81 or TWCC-81 forms entered into with Plaintiff's |
employer, it any. " , ST :

All safety meeting sign in sheets dealing with rooftop and/or scaffolding safety, fall
protection instructions, training and/or instructions for the subject jobsite.

All safety meeting documentation provided to employees and/or contractors for the subject
jobsite.

Any and all records obtained via DWQ.

All communications between Defendant and Occupational Safety and Health
Administration (OSHA) regarding the incident made the basis of this suit.

All manuals, training materials, instruction manuals, safety meeting information or
documentation, or any document or online training material provided to employees or
contractors in regard to fall protection and training provided on the use of fall protection
including but not limited to yoyos or rope grabs.

All pictures or videos of the fall protection worn by Plaintiff at the time of his fall.

All slides, contact sheets, photographs, videotapes, motion pictures, or electronic images of
the Plaintiff and any fall protection he was wearing at the time of the incident.

All communications between Defendant and any representative or employee for the
company or companies that made or provided the fall protection Plaintiff was using to
Defendant.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: (210) 490-7402
Telefacsimile: (210) 490-8372

Email: scott@krwlawyers.com

Email: joshua@krwlawyers.com

BY: A/JOSHUA S, HATLEY
R. SCOTT WESTLUND

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 54 of 61

State Bar No. 00791906
JOSHUA S. HATLEY
State Bar No. 24083152

ATTORNEYS FOR PLAINTIFF

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 55 of 61

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the above and foregoing has been provided to
the following counsel of record:

W.G. YATES & SONS CONSTRUCTION CO.
Defendant

By and Through Its Registered Agent:
Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company
211 E, 7" Street, Suite 620

Austin, Texas 78701-3136

on this the 30" day of September 2020.

‘Sf JOSHUA HATLEY
R, SCOTT WESTLUND

JOSHUA HATLEY

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 56 of 61

 

CAUSE NO,

MARCELINO VARGAS § IN THE DISTRICT COURT

8
VS. § ___ JUDICIAL DISTRICT

eee ie ee

CML SECURITY, LLC, MEMCO, INC., §
SUNDT CONSTRUCTION, INC,, AND §
W.G. YATES & SONS CONSTRUCTION CO, —§ BEXAR COUNTY, TEXAS

PLAINTIFE’S INTERROGATORIES NUMBERS 1-19 TO
DEFENDANT W.G,. YATES & SONS CONSTRUCTION CO.

TO: W.G. YATES & SONS CONSTRUCTION Co.
Defendant
By and Through Its Registered Agent:
Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company
211 EB. 7" Street, Suite 620
Austin, Texas 78701-3136

You are requested to answer the following Interrogatories separately, fully, in writing, and
under oath, pursuant to Rules 193 and 197, Texas Rules of Civil Procedure. The answers are to be
signed and sworn to by the person making them and delivered to the undersigned attorney not less
than 30 days after service hereof.

Respectfully submitted,

KETTERMAN ROWLAND & WESTLUND
16500 San Pedro, Suite 302

San Antonio, Texas 78232

Telephone: — (210) 490-7402

Telefacsimile; (210) 490-8372

Email: scott@krwlawyers.com

Email: ioshua@krwlawyers.com

BY: £/ JOSHUA S. HATLEY
R. SCOTT WESTLUND
State Bar No. 00791906
JOSHUA 8. HATLEY
State Bar No. 24083152

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 57 of 61

ATTORNEYS FOR PLAINTIFF
CERTIFICATE OF SERVICE

Thereby certify that a true and correct copy of the above and foregoing has been provided to
the following counsel of record:

W.G. YATES & SONS CONSTRUCTION CO.
Defendant

By and Through Its Registered Agent:
Corporation Service Company d/b/a
CSC-Lawyers Incorporating Service Company
211 E. 7 Street, Suite 620

Austin, Texas 78701-3136

on this the 30" day of September 2020.
AS/ JOSHUA S. HATLEY

R. SCOTT WESTLUND
JOSHUA HATLEY

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 58 of 61

 

PLAINTIFF’S INTERROGATORIES NUMBERS 1-19 TO DEFENDANT

1, Identify the name, title or position, business address, business telephone number of the
person answering these Interrogatories, and whether said person is the designated corporate
representative for Defendant.

ANSWER:

2, Was any employee ever suspended, terminated, placed on probation, reprimanded, or
otherwise disciplined while employed by Defendant relating to the subject incident or any
other safety violations regarding the subject project.

ANSWER:

3. Please state, as fully and specifically as you can, how the incident which is the subject of
this suit occurred, including the date, time, location, and persons present immediately
before, during, or immediately after the incident.

ANSWER:

4, Please state the name, business address, and business telephone number of the supervisor for
the project on February 11, 2020 the incident the subject of this lawsuit.

ANSWER:

5, Describe, in detail, any wrongs, including any arrests or convictions, acts, occurrences,
opinion or reputation evidence, or other information which you are aware of, may or will
offer into evidence as to the character or the credibility of any party, person with knowledge
of relevant facts, and experts,

ANSWER:

6. Describe in detail any incidents resulting in allegations of injuries or injuries which have
been sustained by any person involved with the subject project:

a. Give the date when Defendant became aware of each such incident or injury.
b. Describe in detail any actions taken, including remedial or corrective acts, by
Defendant with regard to each such incident or injury.

ANSWER:

7, Describe any safety measures Defendant proposed or initiated to deter or prevent any
injuries to all employees working the subject project.

ANSWER:

 

 

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 59 of 61

8, Describe any meetings which have taken place between Defendant and anyone else
regarding work place safety regarding the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers of persons present and the approximate dates the
meetings took place).

ANSWER: -

9, Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were responsible for workplace safety at the premises the subject of this
lawsuit (including the names, addresses, and telephone numbers).

ANSWER:

10. State whether or not Defendant has been named as a defendant in any other lawsuits for the
years 2015-2020 which relate to any personal injuries or damages which are alleged to have
been sustained by any person as a result of workplace incidents. If yes, state the style, cause
number, and jurisdiction of said lawsuit; the name, last known address, and telephone
number of the attorneys representing any plaintiff and defendant in said lawsuit; and, the
disposition of said lawsuit.

ANSWER:

11. Tf you are contending that any acts or omissions of Plaintiff or anyone else contributed or
were a cause of the incident made the basis of this lawsuit, please state specifically the
person, each act or omission on which you are relying and how it allegedly contributed to or
was the sole cause of the incident made the basis of this lawsuit.

ANSWER:

12. Identify Defendant's employees, agents, or representatives, by name, address, and telephone
number, who were present at or near the incident the subject of this lawsuit (including the
names, addresses, and telephone numbers) at or near the time of the incident the subject of
this lawsuit.

ANSWER:

13. If you are contending that any non-human event or condition contributed or was the sole
cause of the incident made the basis of this lawsuit, please state specifically each non-human
event or condition on which you are relying and how it allegedly contributed to or was the
sole cause of the incident made the basis of this lawsuit.

ANSWER:

14, Do you contend that any of Plaintiff's designated testifying expert witnesses are
unqualified or incompetent to render opinion testimony in this case based on the Daubert
decision or its progeny? If so, then please state in full and complete detail the basis for

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 60 of 61

such contentions. If you are making no such contentions, then please so state,
ANSWER:

15. Please indicate whether Defendants have any company policies dealing with the safety of
visitors, invitees, employees, and any other persons including but not limited to the jobsite
the subject of this lawsuit. If so, please state the following:

a. what the policies are;

b. the date such policies came into effect;

c. whether such policy is in writing; and,

d, the name or identity of the written document containing such policies,
ANSWER:

16. Please state completely and fully all representations, statements, declarations, or admissions
made by Plaintiff before or after the incident relevant to this lawsuit.

ANSWER:

17. Was it the regular course of business or standard procedure for Defendants to investigate
any incident and including at the premises the subject of this lawsuit wherein somebody was
injured or claiming they were injured?

ANSWER:

18. Please indicate whether any incident report was written regarding this incident.

ANSWER:

19, Please indicate the date upon which litigation was first anticipated by Defendants regarding
the incident as described in Plaintiff's petition and include a description of the facts

supporting that date.

ANSWER:

 
Case 5:20-cv-01289-XR Document 1-2 Filed 11/02/20 Page 61 of 61

-"

THE STATE OF TEXAS ‘*

COUNTY OF *

oe ee _. ..BEFORE ME, the undersigned authority, on this day personally appeared
personally known to me to be the person whose name is subscribed to the foregoing instrument,
who, after being by me duly sworn did upon __ oath depose and say:

"My name is . Lhave read the foregoing answers to

Interrogatories propounded by Plaintiff and state that the same are true and cotrect."

 

Representative of Defendant, W.G. YATES

 

 

 

& SONS CONSTRUCTION CO.
Print Name:

SWORN TO AND SUBSCRIBED BEFORE ME by the said on this
the day of , 2020, to certify which witness my
hand and seal of office.

NOTARY PUBLIC IN AND
FOR THE STATE GF TEXAS

My commission expires:

 

 
